Case 1:19-cv-11514-VEC Document 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN M. SILVERTHORNE,
Petitioner,

-against-

MORGAN STANLEY,

Respondent.

meee eee eee ae

Filed 05/26/20 Page 1of1

Case No.: 19-cv-11514-VEC

STIPULATION WITHDRAWING
MOTION FOR SANCTIONS

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

that Respondent Morgan Stanley’s Motion for Sanctions pursuant to Rule 11 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1927 (ECF Doc. No. 31) is hereby withdrawn with

prejudice.

Dated: New York, New York
May 26, 2020

Dilworth Paxson, LLP

Ira N. Glauber, Esq. (ING 8383)
Yonit Caplow, Esq.
99 Park Avenue, Suite 320
New York, New York 10016
Tel: (917) 675-4252
Counsel for Respondent
Morgan Stanley Smith Barney LLP

 

By:

121391419 2 I

A. Manny Alicandro

85 John Street, Suite 10N
New York, New York 10038
Tel: (646) 509-3842
